Citation Nr: 0733650	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiac 
disability as secondary to the service connected disability 
of PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was received in March 2005.   


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name

2.  The veteran's cardiac disability was not caused by, nor 
has it been aggravated by, his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 70 percent for the veteran's service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2007).

2.  The veteran's cardiac disability is not proximately due 
to, nor has it been aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in January 2002.  In March 2002, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the March 2002 VCAA notice 
preceded the September 2002 RO rating decision, there is no 
defect with respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in March 2002 and May 2007 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Moreover, the RO provided the 
veteran with a March 2006 correspondence that fully complied 
with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service outpatient medical records, and VA 
examination reports dated in April 2002 and January 2007.  
There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing 
reasons, the Board concludes that VA's duties to the 
appellant have been fulfilled with respect to the issues on 
appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran's PTSD has been rated at 70 percent since 
September 1982.  He filed his increased rating claim in 
January 2002 and underwent a VA examination in April 2002.  
He had been incarcerated for the past fifteen years (part of 
a 37 year sentence).  He claimed that he didn't commit the 
crime and has been depressed about being incarcerated.  He 
reported poor energy and interest.  He denied suicidal 
thoughts, plan, or intent.  He reported poor short term 
memory and trouble sleeping due to nightmares.  He was a 
combat veteran in Vietnam, and he claims that his experiences 
in Vietnam "messed him up."  Since returning from Vietnam, 
he feels like he cannot associate with people.  He reported 
frequent thoughts about Vietnam (with or without triggers), 
and nightmares once or twice per week.  He avoids crowds 
because he feels nervous and on guard.  He is jumpy when he 
hears loud noises, and is unable to get along with others.  
He does not think about the future very often.  

Upon examination, the veteran was angry and irritable; but 
cooperative with the interviewer.  There was no abnormal 
motor activity noted.  His speech was at a normal rate and 
volume; though very monotonous.  His mood was "depressed", 
dysphoric, and angry.  His affect was constricted, 
appropriate to expressed thoughts, and not labile.  His 
thought processes were coherent.  There were no overt 
symptoms of psychosis, other than vague paranoia.  He seemed 
primarily concerned with the fact that he was wrongly 
incarcerated.  He was secondarily angry over his Vietnam 
experiences and how he was treated after returning from 
Vietnam.  He denied any active suicidal thoughts; and stated 
that "I don't really care."  He had no specific homicidal 
thoughts; but stated that if he ever got out of prison "he 
may do something to really deserve a sentence."  His 
associations were intact; he was fully oriented.  His 
attention and concentration were grossly un-impaired.  His 
insight and judgment were limited.  He was diagnosed with 
depressive dirorder; PTSD; and polysubstance dependence (in 
prolonged remission in a controlled environment).  He was 
assigned a Global Assessment of Functioning (GAF) score of 
41.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2007).

The veteran underwent another VA examination in January 2007.  
He stated that he has been treated for mental problems since 
he was in prison and that he has seen a psychiatrist for 
mandated sex therapy.  He reported being on the medication 
Buspar, which helps keep him calm.  Otherwise, he is "always 
real anxious."  He reported having symptoms of emotional 
distress since Vietnam.  Current symptoms include paranoia.  
He feels like someone is spying on him.  He has nightmares 
approximately two times per week.  He feels alienated from 
society, even his own family (and children that he has not 
seen in 20 years).  He reported a history of rage reaction 
towards his wife and admitted that ten years ago, he was 
arrested for violence towards her.  It seemed to the examiner 
that the veteran admitted the sex crime for which he was 
incarcerated; but blamed it on the nightmares caused by PTSD.  

The veteran admitted that he was molested by his own father 
at age four or five.  He admitted that he abused LSD and 
heroin from 1970 to 1978; and that he has been arrested at 
least 25 times for domestic violence and alcohol abuse.  He 
spent from 1988 to 2005 in state prison for sexual 
misconduct.  His Vietnam stressors included seeing medics 
give the morphine to the Vietnamese in order to kill them.  
They also include personally capturing and raping Vietnamese 
women.  He indicated that he has nightmares about this 
(though the examiner was skeptical that the veteran's remorse 
can be called PTSD).  

Upon examination, the veteran was odd and defensive.  His 
reasoning for blaming sexual misconduct on PTSD seemed 
implausible.  His thought processes were logical, coherent, 
and relevant.  He was articulate, verbal, well dressed, and 
well groomed.  He had poor social skills.  Overall, he seemed 
mentally intact.  He was cooperative; intelligent; and his 
speech was well understood.  He was oriented to time, place, 
person, and situation.  His affect was flat and blunted; his 
reasoning was good.  His fund of information was good; but 
judgment was poor.  He exhibited no psychomotor slowing or 
agitation.  Verbal comprehension was good and concentration 
was good.  Short term memory was poor; sensorium was cloudy.  
A review of psychological symptoms resulted in an endorsement 
of anxiety, panic attacks, depression, insomnia, appetite 
disturbance, crying spells, anhedonia, and nightmares.  He 
reported auditory hallucinations telling him that he is a bad 
person and that he deserves what he gets.  He indicated 
paranoia and suicidal and homicidal ideas.  

The examiner opined that the veteran's problem behaviors have 
to do with his borderline personality features; and that his 
antisocial personality is his greatest problem.  He further 
opined that the veteran's PTSD symptoms do not prevent him 
from engaging in social relationships or interfere with his 
occupational functioning.  He stated that the veteran's 
history of alcohol dependency and antisocial personality are 
his main problems, which have led to his criminal behavior 
and alienation from his family.  The examiner was "dubious" 
of the PTSD diagnosis and "skeptical" of the veteran's 
truthfulness and the credibility of his PTSD diagnosis.  The 
veteran stated that a PTSD nightmare caused him to commit the 
sex crime for which he was incarcerated seemed "ridiculous" 
to the examiner.  He diagnosed the veteran with a history of 
polysubstance dependency (with a GAF of 60); alcohol 
dependency (with a GAF of 60); pedophilia (with a GAF of 60); 
PTSD by history (with a GAF of 70-75).  He was assessed with 
a total GAF of 60.  

The Board notes that in order to warrant a rating in excess 
of 70 percent for PTSD, the veteran's disability must more 
nearly be manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.

There is no persuasive evidence that the veteran's PTSD has 
caused total occupational and social impairment; nor is there 
any persuasive evidence of any of the aforementioned 
symptoms.  The Board acknowledges that the veteran reported 
some auditory hallucinations telling him that he is a bad 
person and he deserves what he gets; but there was no 
indication that he suffers from persistent delusions or 
hallucinations.  The medical evidence shows that the veteran 
is oriented to time, place, person and situation, and there 
is no gross impairment of thought process or communication.  
These findings are not consistent with the types of symptoms 
listed by regulation for a 100 percent scheduler rating.  
Moreover, the lowest GAF score noted (41) does not reflect a 
disability manifested by the types of symptoms listed for a 
100 percent rating.  In sum, the preponderance of the 
evidence is against a finding that the scheduler criteria for 
a 100 percent rating have been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Service Connection

The other issue before the Board involves a claim of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran contends that he has a cardiac condition that was 
caused by stress from Vietnam and from PTSD.  

The post service medical records reflect that the veteran was 
admitted to the prison hospital in July 1993, where he 
underwent a cardiac catherization and a percutaneous 
transluminal coronary angioplasty.  

In November 2000, he was diagnosed with total occlusion of 
the right coronary artery; critical stenoses of the left 
main, left anterior descending, and circumflex systems; 
inferior apical akinesis; mild right renal artery stenosis; 
and mild bilateral carotid atherosclerosis without 
significant disease involving common or internal carotid 
arteries bilaterally.  He underwent a coronary artery bypass; 
left heart catherization; selective coronary arteriography; 
left ventriculography; selective renal arteriography; carotid 
arteriography; and left subclavian arteriography.  

The veteran underwent a VA examination in January 2007.  He 
continued to complain of occasional chest pain on and off, 
relieved with sublingual Nitroglycerin.  His estimated METs 
were between 6 and 7.  He also complained of shortness of 
breath.  His risk factors included high cholesterol, 
hypertension, and a history of smoking.  He smoked two packs 
of cigarettes a day for 35 years, before quitting in 1996.  
He now smokes cigars.  The examiner conducted a thorough 
examination of the veteran and the claims file.  He opined 
that the veteran's coronary artery disease is not secondary 
to PTSD, and is more likely than not secondary to his 
multiple other risk factors.  This opinion was based on a 
review of the claims file and examination of the veteran.  
The Board believes it is entitled to considerable weight.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for secondary service.  
Specifically, the Board notes that there is no competent 
medical evidence to support his contention that his coronary 
artery disease is secondary to PTSD.  The Board acknowledges 
that he submitted an internet article that speaks generally 
to the idea that depression raises stress and can have a 
negative impact on the heart.  However, this evidence is too 
general in nature and is not entitled to the same weight as 
the VA medical opinion.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a cardiac condition as 
secondary to PTSD must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

The appeal is denied as to both issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


